Cas

Oo. © ~ ON ws & wo N —

DO NO PO NO NO NO VN KN RRR mm ome meme le
eo SN DH UN FP WD NO |§ Fo OBO Fe ANA HDR OT BP WD NY KF O&O

ra
tu

b

 

e 8:19-cv-00435-AG-DFM Document16 Filed 05/13/19 Page1of9 Page ID #:37

Soomal Akhund (SBN # 297515)

THE LAW OFFICES OF SOOMAL AKHUND
15051 Don Julian Rd.,

Industry, CA 91746

Telephone: 714-595-3789

Facsimile: 626-626-2520

Email: akhundlaw@gmail.com

Attorneys for Defendants:
Orange Harbor LLC

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

Nehemiah Kong,
CASE NO. 8:19-cv-00435-AG-DFM

Plaintiffs,

DEFENDANTS’ ANSWER TO

v. COMPLAINT

Orange Harbor LLC, a California
limited liability Company; and DOES
1- 10,

Trial Date: None Set.
Defendants. Honorable Andrew J. Guilford

 

 

 

 

Defendants, Orange Harbor LLC, a California Limited Liability Company
(“Defendants’’), in answer to the Complaint of Plaintiff Nehemiah Kong (“Plaintiff”), admit,
allege, and deny as follows:

ANSWER TO PLAINTIFF’S
ALLEGATIONS OF PARTIES
1. In response to the allegations in paragraph 1 of the Complaint, Defendants allege
that they are without sufficient information or belief as to the matters set forth therein, and

placing their denial on that basis, deny each and every allegation set forth therein.

Page 1 of 9 DEFENDANTS’ ANSWER TO COMPLAINT

 

 
Cag

Co Oo SS HN WO Fe WD LPO KR

NO po we NO LO DN KO KN Rw me |
oo ANY Dn Hn FP WY NY K|§ DTD CO fF ANA HD A F&F WY NY KF OD

L.

D

 

e 8:19-cv-00435-AG-DFM Document16 Filed 05/13/19 Page 2o0f9 Page ID #:38

2. In response to the allegations in paragraphs 2 and 4 of the Complaint, Defendants
admits it has an ownership interest in the property located at 1123 S. Harbor Blvd., Fullerton,
California and did so on October 2018.

3. In response to the allegations in paragraphs 3 and 5 of the Complaint, Defendants
admits it has an ownership interest in the property located at 1125 S. Harbor Blvd., Fullerton,
California and did so on October 2018.

4. In response to the allegations in paragraph 6 of the Complaint, Defendants allege that
they are without sufficient information or belief as to the matters set forth therein, and placing
their denial on that basis, deny each and every allegation set forth therein.

ANSWER TO PLAINTIFF’S ALLEGATIONS OF
JURISDICTION AND VENUE

5. Defendants state that the allegations of paragraphs 7 through 9 of the Complaint
constitute legal conclusions by Plaintiff, for which no response is required. To the extent a
response is required, Defendants allege that they are without sufficient information or belief as
to the matters set forth therein, and placing their denial on that basis, deny each and every
allegation set forth therein.

ANSWER TO PLAINTIFF’S FACTUAL ALLEGATIONS

6. In response to the allegations in paragraph 10 of the Complaint, Defendants
allege that they are without sufficient information or belief as to the matters set forth therein,
and placing their denial on that basis, deny each and every allegation set forth therein.

7. In response to the allegations in paragraph 11 of the Complaint, Defendants admit that
portions of the business establishment are open to the public.

8. In response to the allegations in paragraphs 12 through 19 of the Complaint,
Defendants allege that they are without sufficient information or belief as to the matters set
forth therein, and placing their denial on that basis, deny each and every allegation set forth
therein.

9. Defendants state that the allegations of paragraphs 20 through 23 of the Complaint

constitute legal conclusions by Plaintiff, for which no response is required. To the extent a

Page 2 of 9 DEFENDANTS’ ANSWER TO COMPLAINT

 

 
Cag

CoC Se SI DBD AW FF WD NO

RO NO PO HO KN KN DN RO RD mm et
eo NN HA vA FF WD NY KF DBD Oo fF A DB nA FSF WD NO KF DS

D

 

P 8:19-cv-00435-AG-DFM Document16 Filed 05/13/19 Page 30f9 Page ID #:39

response is required, Defendants allege that they are without sufficient information or belief as
to the matters set forth therein, and placing their denial on that basis, deny each and every
allegation set forth therein and specifically denies that any spaces are required.

10. In response to the allegations in paragraphs 24 through 32 of the Complaint,
Defendants allege that they are without sufficient information or belief as to the matters set
forth therein, and placing their denial on that basis, deny each and every allegation set forth
therein.

11. Defendants state that the allegations of paragraph 33 through 36 of the Complaint
constitute legal conclusions by Plaintiff, for which no response is required. To the extent a
response is required, Defendants allege that they are without sufficient information or belief as
to the matters set forth therein, and placing their denial on that basis, deny each and every
allegation set forth therein.

ANSWER TO PLAINTIFF’ DEMAND FOR RELIEF

12. The remaining allegations in the Complaint are merely prayers for relief requiring no
response from Defendant. To the extent that any response by Defendants is required,
Defendants deny that Plaintiff is entitled to any remedy or relief and deny that Plaintiff has
suffered any injury or damage in this matter.

AFFIRMATIVE DEFENSES
FIRST AFFIRMATIVE DEFENSE
(Failure to State a Claim)

Defendants are informed and believe, and based thereon allege, that the Complaint,
and each and every claim therein, fails to state a claim for which relief can be granted and
should, therefore, be dismissed.

SECOND AFFIRMATIVE DEFENSE
(Small Business)

Defendants operates a small business as that term is used in Civil Code section
55.56.
//

Page 3 of 9 DEFENDANTS’ ANSWER TO COMPLAINT

 

 
rs

Cag

Oo CO ND DB WA B&B WO NO =

eo SN DBD OH FP WO NYO KF& DT OO DH NI DB UH BP WY NYO KK OO

 

e 8:19-cv-00435-AG-DFM Document16 Filed 05/13/19 Page 4of9 Page ID #:40

THIRD AFFIRMATIVE DEFENSE
(Mootness)

The Complaint and each purported claim for injunctive relief alleged therein fail as
against Defendants on the grounds that the conditions as to which there could be any legal
obligation to make alterations do not or no longer exist and therefore the claims are moot.

FOURTH AFFIRMATIVE DEFENSE
(Not Authorized by Unruh Act)

Plaintiff is barred from obtaining relief under California Civil Code Sections 51, et seq.
because nothing therein may be construed to require any construction, alternation, repair,
structural or otherwise, or modification of any sort whatsoever, to any existing establishment,
facility, building, improvement, or any other property.

FIFTH AFFIRMATIVE DEFENSE
(Alterations Were Made to Ensure that the Facility Would
Be Readily Accessible to the Maximum Extent Feasible)

Without conceding that Defendants made any “alterations” within the meaning of
disability access laws, any allegedly wrongful acts or omissions performed by Defendants, if
there were any, do not subject Defendants to liability because any “alterations” to the subject
properties, including to the features alleged in the Complaint, were made to ensure that the
facilities would be readily accessible to the maximum extent feasible. 28 C.F.R. § 36.402.

SIXTH AFFIRMATIVE DEFENSE
(Reliance on Issuance of Building Permits)

Defendants are informed and believe, and based thereon allege, that the Complaint
and each purported claim for relief alleged therein are barred in whole or in part because local
building authorities issued appropriate permits for the property at all times during which
construction occurred, and Defendants had a right to rely on the issuance of the permits as
establishing compliance with all applicable laws, regulations, orders, and approvals.

//
/I

Page 4 of 9 DEFENDANTS’ ANSWER TO COMPLAINT

 

 
Cag

Oo CO AN NBN OT F&F WO KH —

PO NO KN KO KR KR BN DN RO meme me et
eo SN DN A SP WD NYY F|§ FD Oo Se HN HD OH SP WD NY | OD

rs

D

 

e 8:19-cv-00435-AG-DFM Documenti16 Filed 05/13/19 Page5of9 Page ID#:41

SEVENTH AFFIRMATIVE DEFENSE
(Readily Achievable)

Defendants are informed and believe, and based thereon allege, that the Complaint
and each purported claim for relief alleged therein are barred in whole or in part because
Defendants have made and continue to make appropriate accessibility changes at the Property
to the extent that such changes are “readily achievable.” To the extent that Defendants have not
made changes that Plaintiff contends should have been made, those changes are not required
under applicable law and are not “readily achievable.”

EIGHTH AFFIRMATIVE DEFENSE
(Defendants Provided Services Via Alternative Methods)

Any allegedly wrongful acts or omissions performed by Defendants or their agents, if
there were any, do not subject Defendants to liability because Defendants accommodated or
were ready and willing to accommodate Plaintiff alleged disability by providing access via
“alternative methods” other than the removal of alleged barriers, such as, by personally
assisting Plaintiff overcome/deal with any of the barriers alleged in the Complaint.

NINTH AFFIRMATIVE DEFENSE
(Lack of Standing of Associated Persons)

Defendants are informed and believe, and based thereon allege, that Plaintiff lacks
standing to assert the Complaint, and each purported claim for relief alleged therein because
Plaintiff cannot show such person suffered injury in fact.

TENTH AFFIRMATIVE DEFENSE
(Lack of Standing for Violations Not Encountered)
Defendants are informed and believe, and based thereon allege, that Plaintiff lacks
standing to assert the Complaint, and each purported claim for relief alleged therein, as to any
alleged disability access violations not encountered because Plaintiff cannot show injury in fact

as to such violations.
//
Hf

Page 5 of 9 DEFENDANTS’ ANSWER TO COMPLAINT

 

 
Cas

oO eo NN DO OHO PP WD NY

BO NO NO BNO BR KN KR RN OR mmm pe
eo NY DN UU FF WY KN | CGD Oo Fe IND DB OT BP W NY | OC

 

e 8:19-cv-00435-AG-DFM Document16 Filed 05/13/19 Page6éof9 Page ID #:42

ELEVENTH AFFIRMATIVE DEFENSE
(Waiver)

Defendants are informed and believe, and based thereon allege, that the Complaint and each
purported claim for relief alleged therein are barred in whole or in part by the doctrine of
waiver.

TWELFTH AFFIRMATIVE DEFENSE

(Lack of Notice)

Defendants are informed and believe, and based thereon allege, that Plaintiff is barred from
bringing his Complaint against Defendants because Defendants did not have actual or
constructive notice of the purported conditions causing alleged injuries, losses, damages, or

violations, and thusly the risk of injury, if any, to Plaintiff was not reasonably foreseeable.
THIRTEENTH AFFIRMATIVE DEFENSE
(Performance of Duties)
Defendants are informed and believe, and based thereon allege, that the Complaint
and each purported claim for relief alleged therein are barred in whole or in part because
Defendants fully performed any and all statutory, and other duties owed to Plaintiff under

applicable law.
FOURTEENTH AFFIRMATIVE DEFENSE
(No Barriers)

Defendants are informed and believe, and based thereon allege, that the Complaint
and each purported claim for relief alleged therein are barred to the extent that Plaintiff did
not encounter any barrier to access or usability at the property.
FIFTEENTH AFFIRMATIVE DEFENSE
(Reasonableness, Good Faith, and Non-Discrimination)
Defendants are informed and believe, and based thereon allege, that the Complaint and
each purported claim for relief alleged therein are barred in whole or in part because

Defendants acted reasonably, honestly, in good faith, and in a non-discriminatory manner at all

times based on all relevant facts and circumstances known by them at the time they so acted.

Hf

Page 6 of 9 DEFENDANTS’ ANSWER TO COMPLAINT

 

 
Cag

Oo So YN DBO OH SF BY Ne

Oo SNS DO OH FF WYO NY —|§& 3D OO Fe HN DH FP WY NO KF O&O

 

P 8:19-cv-00435-AG-DFM Document16 Filed 05/13/19 Page 7of9 Page ID #:43

SIXTEENTH AFFIRMATIVE DEFENSE

(No Discrimination)

Defendants are informed and believe, and based thereon allege, that the claim for relief
alleged in the Complaint under California Civil Code Sections 51 et seq. is barred because
Defendants’ conduct is applicable alike to all persons.

SEVENTEENTH AFFIRMATIVE DEFENSE
(Good Faith Barrier Removal)
Defendants are informed and believe, and based thereon allege, that the Complaint and each
purported claim for relief alleged therein are barred because Defendants have fulfilled her legal
obligations by making and continuing to make good faith efforts to engage in readily
achievable barrier removal.
EIGHTEENTH AFFIRMATIVE DEFENSE
(No Duty)

Defendants are informed and believe, and based thereon allege, that the Complaint and
each purported claim for relief alleged therein are barred because Defendants did not owe and
did not breach any legally cognizable duty to Plaintiff.

NINETEENTH AFFIRMATIVE DEFENSE
(No Damage)

Defendants are informed and believe, and based thereon allege, that Plaintiff is not
entitled to any damages because Plaintiff has not suffered any cognizable damage or other harm
as a result of Defendant’s acts or omissions.

TWENTIETH AFFIRMATIVE DEFENSE
(Adequate Legal Remedy)

Plaintiff is not entitled to any injunctive or equitable relief because Plaintiff has
adequate legal remedies.

TWENTY-FIRST AFFIRMATIVE DEFENSE
(No Irreparable Harm)

Plaintiff is not entitled to any injunctive or equitable relief because Plaintiff has not and

will not suffer irreparable harm or injury.
/

Page 7 of 9 DEFENDANTS’ ANSWER TO COMPLAINT

 

 
Cag

So Oo ~sS DB Wn FSF WD NO

NO bP NO NO NO NO NO DQ RNY me ele
oo NBO ON FP WD NY |§ ODO Oo Fe SND DBO mH BR DO YY SK SO

 

 

e 8:19-cv-00435-AG-DFM Document16 Filed 05/13/19 Page 8of9 Page ID #:44

TWENTY-SECOND AFFIRMATIVE DEFENSE

(Effective Access)

The purported architectural barriers provide effective access to Plaintiff. Even if the
features alleged in the Complaint did not comply with applicable access standards, the features
nonetheless provided effective access to Plaintiff because any alleged noncompliance was de
minimis, the features were usable and accessible despite their alleged noncompliance, and/or

Plaintiff was able to use and access the features.

TWENTY-THIRD AFFIRMATIVE DEFENSE

(Equivalent Facilitation)
Any allegedly wrongful acts or omissions performed by Defendant or its agents, if there
were any, do not subject Defendant to liability because Defendant provided equivalent

facilitation with respect to the barriers alleged in the Complaint.

TWENTY-FOURTH AFFIRMATIVE DEFENSE

(Effective Access)

The purported architectural barriers provide effective access to Plaintiff. Even if the
features alleged in the Complaint did not comply with applicable access standards, the features
nonetheless provided effective access to Plaintiff because any alleged noncompliance was de
minimis, the features were usable and accessible despite their alleged noncompliance, and/or

Plaintiff was able to use and access the features.

RIGHT TO PLEAD ADDITIONAL AFFIRMATIVE DEFENSES
Defendants do not presently know all the facts and circumstances respecting Plaintiff’ s
claims. Defendants reserve the right to amend this Answer should she later discover facts

demonstrating the existence of additional affirmative defenses.

PRAYER FOR RELIEF
WHEREFORE, DEFENDANTS hereby prays for the following relief:

1. That Plaintiff takes nothing by reason of the Complaint and that Judgment

be rendered in favor of Defendants;

Page 8 of 9 DEFENDANTS’ ANSWER TO COMPLAINT

 
Cas

Oo Oo AN HDB A BP WD NHN

NO wpo NO KROQ NO HN DO ROD RO meee
oo SN DN UO FSF WY NYO =&§ BD CO Fe SD DH AH FP YW NY SK @S

 

B 8:19-cv-00435-AG-DFM Document16 Filed 05/13/19 Page9of9 Page ID #:45

2. That Defendants be awarded her attorneys’ fees and the costs of suit

incurred by it in this action; and

3. For such other and further relief as the Court deems just and
proper.
Dated: May 13, 2019 LAW OFFICES OF SOOMAL AKHUND

By:_/s/_ Soomal Akhund
SOOMAL AKHUND
Attorney for Defendants

Page 9 of 9 DEFENDANTS’ ANSWER TO COMPLAINT

 

 
